POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned as directors and/or officers of NATIONWIDE LIFE INSURANCE COMPANY, an Ohio corporation, which on or about September 1, 2007 will file with the U.S. Securities and Exchange Commission under the provisions of the Securities Act of 1933, as amended, registration statements for the registration of each of the variable insurance products listed below: · Nationwide Income Architect Annuity (a flexible premium deferred variable annuity); · Custom Solutions II Variable Annuity (a flexible premium deferred variable annuity); As such, the undersigned hereby constitute and appoint W.G. Jurgensen, Patricia R.
